Rehearing granted, July 10, 1997 for the limited purpose of amending opinion




                                   UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT



                                   No. 96-1410



     SERGEI VLADIROVICH PETRENKO,

                                                               Petitioner,

               versus

     U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                               Respondent.



     On Petition for Review of an Order of the Board of Immigration
     Appeals. (A72-415-219)


     Submitted:   April 15, 1997                 Decided:   April 29, 1997


     Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.

     Affirmed by unpublished per curiam opinion.


     Sergei Vladirovich Petrenko, Petitioner Pro Se. Richard Michael
     Evans, Anthony Wray Norwood, Ellen Sue Shapiro, UNITED STATES
     DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


     Unpublished opinions are not binding precedent in this circuit.
     See Local Rule 36(c).
PER CURIAM:

     Sergei Petrenko petitions for review of a final order of the

Board of Immigration Appeals (Board) denying asylum and withholding

of deportation. Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without rever-

sible error. Accordingly, we affirm on the reasoning of the Board.
Petrenko v. INS, No. A72-415-219 (B.I.A. Mar. 13, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2